MEMORANDUM**
Petitioner’s second motion for leave to file a late opposition is granted; Petitioner’s opposition received January 30, 2007, has been filed.
Upon review of the record, respondent’s opposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See Urbina-Mauricio v. INS, 989 F.2d 1085, 1089 (9th Cir.1993) (“a conviction cannot be collaterally attacked in a deportation proceeding”); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). Accordingly, this petition for review is denied. All other pending motions are denied as moot.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for. publication and is not precedent except as provided by 9th Cir. R. 36-3.